Citation Nr: 0947250	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  07-17 397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial compensable rating for a liver 
donation with gall bladder removal from September 1, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The claimant served as a commissioned officer of the United 
States Public Health Service (USPHS) from September 1974 to 
August 2004.  See 38 C.F.R. § 3.6(b)(2) (2009) (defining 
active duty to include full-time duty as a commissioned 
officer of the USPHS).

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  In October 2009, the appellant testified at a 
hearing before the undersigned.  

A review of the claim's files show that the appellant, at his 
October 2009 hearing, raised a claim for a compensable rating 
for his service connected hernia.  This issue, however, is 
not currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes the June 2006 rating decision that 
granted service connection for a liver donation with gall 
bladder removal rated the newly service connected disability 
apparently under old 38 C.F.R. § 4.114, Diagnostic Code 7313 
(2000).  However, the Board notes that at the time of the 
June 2006 rating decision 38 C.F.R. § 4.114 no longer 
contained a Diagnostic Code 7313 because the regulation had 
been changed in 2001.  Therefore, given the nature and 
location of the service connected disability and the 
appellant's complaints, the Board finds that the liver 
donation with gall bladder removal should be rated under 
38 C.F.R. § 4.114, Diagnostic Code 7345 (2009).  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence). 

In this regard, the Board also notes that in the July 2006 
notice of disagreement as well as the October 2009 personal 
hearing the appellant claimed that the adverse symptomatology 
associated with his service connected liver donation with 
gall bladder removal not only included decreased liver 
function which can be rated under Diagnostic Code 7345 but 
pain and weakness of his abdominal muscles which can be 
separately rated under 38 C.F.R. § 4.73, Diagnostic Code 5319 
(Muscle Group XIX) (2009) and a large "itchy" and numb scar 
which can be separately rated under 38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, and 7805 (2008).  
(Parenthetically, the Board notes that since the appellant 
filed his claim in November 2004, only the post-2002 and pre-
October 2008 version of 38 C.F.R. § 4.118 is applicable to 
his claim.  See 67 Fed. Reg. 49490-99 (July 31, 2002); 73 
Fed. Reg. 54708 (September 23, 2008)).  See Esteban v. Brown, 
6 Vet. App. 259, 261 (1994) (holding that while evaluation of 
the "same disability" or the "same manifestation" under 
various diagnoses is to be avoided, it was possible for a 
claimant to have "separate and distinct manifestations" from 
the same injury, permitting different disability ratings).  
Moreover, 38 C.F.R. § 4.114, Diagnostic Code 7318 (2009) 
provides a separate rating for loss of the gall bladder.  Id.

However, a review of the record on appeal does not show that 
the claimant was afforded VA examinations which allows the 
Board to rate his service connected liver donation with gall 
bladder removal under all of the above rating criteria.  See 
38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet 
App 303 (2007) (holding that when VA undertakes to provide a 
VA examination it must ensure that the examination is 
adequate).  Neither does the record show that the claimant 
was provided notice of these rating criteria.  See 38 C.F.R. 
§§ 19.29, 19.31 (2009); Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).

Therefore, the Board finds that the appeal must be remanded 
to provide the appellant with examinations which will allow 
VA to rate his liver donation with gall bladder removal under 
all the applicable rating criteria outlined above because 
such information is not found in either the March 2006 or the 
April 2006 VA examinations.  The Board also finds that a 
remand is required to allow the agency of original 
jurisdiction to readjudicate his claim taking into account 
these rating criteria and, if the claim is denied, to provide 
the claimant with notice of these rating criteria.

Accordingly, the appeal is REMANDED to the AMC/RO for the 
following actions:

1.  The AMC/RO should make arrangements 
with an appropriate VA medical facility 
for the claimant to be afforded a liver 
and gall bladder examination.  The 
claim's folders are to be provided to the 
examiner for review in conjunction with 
the examination.  All indicated tests and 
studies deemed appropriate by the 
examiner must be accomplished and all 
clinical findings should be reported in 
detail.  In accordance with the AMIE 
worksheet for rating a liver donation 
with gall bladder removal the examiner is 
to thereafter provide a detailed review 
of the appellant's history, current 
complaints, and the nature and extent of 
his liver disability.  

i.  As to the liver, in addition to 
any other information provided 
pursuant to the AMIE worksheet, the 
examiner should provide an opinion 
as to whether the disability is 
manifested by intermittent fatigue, 
malaise, and anorexia or 
incapacitating episodes (with 
symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant 
pain) having a total duration of at 
least one week during a 12-month 
period; daily fatigue, malaise, and 
anorexia (without weight loss or 
hepatomegaly) requiring dietary 
restriction, continuous medication, 
or incapacitating episodes having a 
total duration of at least two weeks 
during a 12-month period; daily 
fatigue, malaise, and anorexia with 
minor weight loss and hepatomegaly 
or incapacitating episodes having a 
total duration of at least four 
weeks during a 12-month period; 
daily fatigue, malaise, and anorexia 
with substantial weight loss and 
hepatomegaly or incapacitating 
episodes having a total duration of 
at least six weeks during a 12-month 
period; or near-constant 
debilitating symptoms (such as 
fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right 
upper quadrant pain).

ii.  As to the gall bladder, in 
addition to any other information 
provided pursuant to the AMIE 
worksheet, the examiner should 
provide an opinion as to whether the 
disability is manifested by "mild" 
or "severe" symptoms.

If any of the specifically enumerated 
adverse symptomatology is not present, 
the examiner must say so.  All findings 
and opinions should be set forth in 
detail.  A typewritten report of 
examination must be associated with the 
record and must include all examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached.

2.  The AMC/RO should make arrangements 
with an appropriate VA medical facility 
for the claimant to be afforded a muscle 
examination.  The claim's folders are to 
be provided to the examiner for review in 
conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the examiner must be 
accomplished and all clinical findings 
should be reported in detail.  In 
accordance with the AMIE worksheet for 
rating an injury to Muscle Group XIX due 
to a liver donation with gall bladder 
removal the examiner is to thereafter 
provide a detailed review of the 
appellant's history, current complaints, 
and the nature and extent of his muscle 
disability.  

In addition to any other information 
provided pursuant to the AMIE 
worksheet, the examiner should 
provide an opinion as to whether the 
disability is manifested by slight, 
moderate, moderately severe, or 
severe injury to Muscle Group XIX 
(support and compression of 
abdominal wall and lower thorax; 
flexion and lateral motions of 
spine; synergists in strong downward 
movements of arm (1). Muscles of the 
abdominal wall: (1) Rectus 
abdominis; (2) external oblique; (3) 
internal oblique; (4) transversalis; 
(5) quadratus lumborum).

If any of the specifically enumerated 
adverse symptomatology is not present, 
the examiner must say so.  All findings 
and opinions should be set forth in 
detail.  A typewritten report of 
examination must be associated with the 
record and must include all examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached.

3.  The AMC/RO should make arrangements 
with an appropriate VA medical facility 
for the claimant to be afforded a scar 
examination.  The claim's folders are to 
be provided to the examiner for review in 
conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the examiner must be 
accomplished and all clinical findings 
should be reported in detail.  In 
accordance with the post-2002 and pre-
October 2008 AMIE worksheet for rating 
scars the examiner is to thereafter 
provide a detailed review of the 
appellant's history, current complaints, 
and the nature and extent of his post 
operative scars.  In addition to any 
other information provided pursuant to 
the AMIE worksheet, the examiner should 
provide an opinion as to the following:

i.  The exact location and size of 
each post operative scar.   

ii.  As to each separate scar 
identified, the examiner must 
provide an opinion as to whether the 
scar is a "deep scar" or caused 
loss of motion covers an (a) area or 
areas exceeding 144 square inches 
(929 sq. cm.), (b) area or areas 
exceeding 72 square inches (465 sq. 
cm.), (c) area or areas exceeding 12 
square inches (77 sq. cm.), or (d) 
area or areas exceeding 6 square 
inches (39 sq. cm.).  

Note. A deep scar is one associated 
with underlying soft tissue damage. 

iii.  As to each separate scar 
identified, the examiner must 
provide an opinion as to whether the 
scar is "superficial" and does not 
cause limitation of motion in an 
area or areas exceeding 144 square 
inches (929 sq. cm.). 

iv.  As to each separate scar 
identified, the examiner must next 
provide an opinion as to whether the 
scarring is superficial and 
unstable. 

v.  As to each separate scar 
identified, the examiner must 
provide an opinion as to whether the 
scarring is superficial and painful. 

vi.  As to each separate scar 
identified, the examiner must 
provide an opinion as to whether the 
scarring causes additional loss in 
range of motion.  

If any of the specifically enumerated 
adverse symptomatology is not present, 
the examiner must say so.  All findings 
and opinions should be set forth in 
detail.  A typewritten report of 
examination must be associated with the 
record and must include all examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached.

4.  After undertaking the above 
development, the RO/AMC should provide 
the claimant with updated  Veterans 
Claims Assistance Act of 2000 (VCAA) 
notice in accordance with the United 
States Court of Appeals for  s Claims 
(Court) holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); and 38 C.F.R. 
§ 3.159 (2009). 

5.  Thereafter, the RO/AMC should 
readjudicate the claim.  Such 
readjudication should take into account 
whether separate ratings are warranted 
for impairment to Muscle Group XIX under 
Diagnostic Code 5319, decreased liver 
function under Diagnostic Code 7345, gall 
bladder removal under Diagnostic 
Code 7318, and/or for the itchy and numb 
scars under Diagnostic Codes 7801 to 
7805.  Esteban, supra.  Such 
readjudication should also take into 
account whether "staged" ratings are 
appropriate.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  If any of the benefits 
sought on appeal remain denied, the 
claimant and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence received, and any 
evidence not received, and all applicable 
laws and regulations considered pertinent 
to the issue currently on appeal 
including 38 C.F.R. § 4.118, Diagnostic 
Codes 7801, 7802, 7803, 7804, and 7805 
(2008) and 38 C.F.R. §§ 4.73, 4.114, 
Diagnostic Codes 5319, 7318, 7345 (2009).  
A reasonable period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

